DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1 it is unclear how the captured images are used.
In claim 1, line 2 it is unclear what structure is required for a packaging process.
In claim 1, line 2 it is unclear what the applicant means by “additional processes” and what structure is required to perform the additional processes.  Accordingly, the broadest reasonable interpretation has been applied.
In claim 3, lines 1-2 it is unclear what constitutes an adjustment process, what is being adjusted, and the necessary structure.
In claim 6, line 1 it is unclear what structure the applicant believes is required for performing a die bonding process.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-6 and 10-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The processes of claims 10-13 do not further structurally limit the claimed apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 2011/0284747A1) (hereafter Powell) in view of Sugawara (US 5,347,362).
The intended use of the instantly claimed apparatus is noted, however, the intended use does not patentably distinguish said claimed apparatus over the prior art.
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	With respect to claim 1, Powell teaches an apparatus with aperture switching mechanism arranged in an optical system of the imaging apparatus and capable of switching between at least a first aperture and a second aperture that has an aperture hole diameter greater than that of the first aperture (figures; and paragraphs 55-58, 115, and 126-127); and a control unit (backend process) that controls the aperture switching mechanism to switch to one of the first aperture and the second aperture (paragraphs 62 and 111).
	With respect to claim 1, Powell does not teach wherein the control unit performs the packaging process using an image captured by switching to the first aperture, and performs the additional processes using an image captured by switching to the second aperture.  However, Sugawara teaches that the appearance of the image of the sample can vary by changing the size of the opening diameter of the diaphragm (column 7, lines 50-52) and using the camera for both inspection and measurement (figures; and column 1, lines 11-58; column 2, lines 3-23; column 3, line 44-column -column 12, line 29).

Regarding all the process limitations set forth in apparatus claims 1-13, since the collective apparatus of Powell and Sugawara meet the structural limitations of the claims, it is the examiner’s position that the collective structure is intrinsically capable of performing the claimed function(s).
	With respect to claim 2, Sugawara teaches wherein when the aperture switching mechanism is switched to the first aperture to perform the packaging process, the control unit does not adjust a focal length after switching the aperture, and when the aperture switching mechanism is switched to the second aperture to perform the additional processes, the control unit adjusts the focal length after switching the aperture (column 1, line 64-column 12, line 29). 
	With respect to claims 3 and 10, Sugawara teaches wherein the additional process is an adjustment process before the packaging process (figures; and column 1, lines 11-58; column 2, lines 3-23; column 3, line 44-column -column 12, line 29). 
With respect to claim 4 and 11, Sugawara teaches wherein the additional process is a measurement process after the packaging process (figures; and column 1, lines 11-58; column 2, lines 3-23; column 3, line 44-column-column 12, line 29). 
With respect to claims 5 and 12, Sugawara teaches wherein the packaging process is wire bonding (figures; and column 1, lines 11-58; column 2, lines 3-23; column 3, line 44-column -column 12, line 29). 
With respect to claim 7, Sugawara teaches wherein the additional process is a measurement process for a height of a wire connected to a pad of the semiconductor chip after the packaging process; in the measurement process, the control unit sets a focal length of the imaging apparatus to be fixed, changes an optical position of the imaging apparatus to search for a position at which the wire is focused, and acquires the height of the wire based on the 
With respect to claim 8, Sugawara teaches wherein the additional process is a measurement process for measuring a height of the semiconductor chip from a substrate; in the measurement process, the control unit sets a focal length of the imaging apparatus to be fixed, changes an optical position of the imaging apparatus to search for a position at which the semiconductor chip is focused, and acquires the height of the semiconductor chip from the substrate based on the optical position of the imaging apparatus at the focused position (figures; and column 1, lines 11-58; column 2, lines 3-23; column 3, line 44-column -column 12, line 29).
With respect to claim 9, Sugawara teaches wherein the additional process is a measurement process for measuring a height of a press-bonded ball formed by a wire press-bonded to a pad of the semiconductor chip; in the measurement process, the control unit sets the focal length of the imaging apparatus to be fixed, changes an optical position of the imaging apparatus to search for a position at which the press-bonded ball is focused, and acquires the height of the press-bonded ball based on the optical position of the imaging apparatus at the focused position (figures; and column 1, lines 11-58; column 2, lines 3-23; column 3, line 44-column -column 12, line 29). 

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 2011/0284747A1) (hereafter Powell) in view of Hayata (US 2009/0124028A1).
The intended use of the instantly claimed apparatus is noted, however, the intended use does not patentably distinguish said claimed apparatus over the prior art.
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	With respect to claim 1, Powell teaches an apparatus with aperture switching mechanism arranged in an optical system of the imaging apparatus and capable of switching between at least a first aperture and a second aperture that has an aperture hole diameter greater than that of the first aperture (figures; and paragraphs 55-58, 115, and 126-127); and a control unit (backend process) that controls the aperture switching mechanism to switch to one of the first aperture and the second aperture (paragraphs 62 and 111).
	With respect to claim 1, Powell does not teach wherein the control unit performs the packaging process using an image captured by switching to the first aperture, and performs the additional processes using an image captured by switching to the second aperture.  However, Hayata teaches using a variable optical system for both imaging and positional information (figures; and paragraphs 5-7, 13-15, 30-31, 40, 62-63, and 68-97).
	At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the variable optical system Hayata in combination with the apparatus of Powell in order to improve bonding accuracy.  
Regarding all the process limitations set forth in apparatus claims 1-13, since the collective apparatus of Powell and Hayata meet the structural limitations of the claims, it is the examiner’s position that the collective structure is intrinsically capable of performing the claimed function(s).
	With respect to claim 2, Hayata teaches wherein when the aperture switching mechanism is switched to the first aperture to perform the packaging process, the control unit does not adjust a focal length after switching the aperture, and when the aperture switching mechanism is switched to the second aperture to perform the additional processes, the control unit adjusts the focal length after switching the aperture (figures; and paragraphs 5-7, 13-15, 30-31, 40, 62-63, and 68-97). 

With respect to claim 4 and 11, Hayata teaches wherein the additional process is a measurement process after the packaging process (figures; and paragraphs 5-7, 13-15, 30-31, 40, 62-63, and 68-97). 
With respect to claims 5 and 12, Hayata teaches wherein the packaging process is wire bonding (figures; and paragraphs 5-7, 13-15, 30-31, 40, 62-63, and 68-97). 
With respect to claims 6 and 13, Hayata teaches wherein the packaging process is die bonding (paragraphs 3, 61, and 98). 
With respect to claim 7, Hayata teaches wherein the additional process is a measurement process for a height of a wire connected to a pad of the semiconductor chip after the packaging process; in the measurement process, the control unit sets a focal length of the imaging apparatus to be fixed, changes an optical position of the imaging apparatus to search for a position at which the wire is focused, and acquires the height of the wire based on the optical position of the imaging apparatus at the focused position (figures; and paragraphs 5-7, 13-15, 30-31, 40, 62-63, and 68-97).
With respect to claim 8, Hayata teaches wherein the additional process is a measurement process for measuring a height of the semiconductor chip from a substrate; in the measurement process, the control unit sets a focal length of the imaging apparatus to be fixed, changes an optical position of the imaging apparatus to search for a position at which the semiconductor chip is focused, and acquires the height of the semiconductor chip from the substrate based on the optical position of the imaging apparatus at the focused position (figures; and paragraphs 5-7, 13-15, 30-31, 40, 62-63, and 68-97).
With respect to claim 9, Hayata teaches wherein the additional process is a measurement process for measuring a height of a press-bonded ball formed by a wire press-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.